     Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 1 of 10 PageID 516




                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

CHARLES M. HESSLER,

               Plaintiff,

v.                                                            NO. 3:19-cv-864-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.



                                         Order

         Charles Hessler brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) to
review a final decision of the Commissioner of Social Security denying his
applications for disability insurance benefits and supplemental security income.
Under review is a decision by an Administrative Law Judge (“ALJ”) dated October 3,
2018. Tr. 7–28. Summaries of the law and the administrative record are in the ALJ’s
decision, Tr. 10–23, and the parties’ briefs, Docs. 19, 22, and not fully repeated here.

         Hessler argues (1) the ALJ erred in failing to make findings about Hessler’s
ability to balance and need for a cane and (2) the Appeals Council erred in finding
evidence he provided after the administrative hearing did not warrant remand for
additional evaluation. Doc. 19 at 1.

I.       Background

         Hessler was born in 1981. Tr. 21, 42. He is married, Tr. 42, completed some
college, Tr. 45, and has experience as a delivery driver and store laborer, Tr. 45–50,
268. He stopped working on a sustained basis in 2009 but worked briefly in 2010 and
2013. Tr. 42, 45–47, 250. He applied for disability insurance benefits on April 15,
2016, and supplemental security income on April 20, 2016, alleging he had become
  Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 2 of 10 PageID 517




disabled on July 20, 2013—when he was fired from his last job—from neurological
issues, loss of balance, weakness in muscles, lack of concentration, and lack of
coordination. Tr. 45, 111, 154, 280. His date last insured is September 30, 2015. Tr.
266.

       After failing at the initial and reconsideration levels, Tr. 100–173, Hessler
requested an administrative hearing before the ALJ, Tr. 174–75. The ALJ conducted
a hearing in July 2018. Tr. 35–78. Hessler waived his right to representation. Tr. 37–
38. He testified his biggest impairment is lack of balance, he often falls, and he has
to use a cane inside and outside the house. Tr. 51, 55, 57.

II.    ALJ’s Decision and Appeals Council’s Action 1

       The ALJ found Hessler has severe impairments of adjustment disorder with
mixed anxiety and depression, agoraphobia, neuropathy with ataxia, abnormal gait,
and obesity. Tr. 13.

       The ALJ found Hessler has no impairment or combination of impairments that
meets or equals the severity of any listed impairment in 20 C.F.R. Part 404, Subpart
P, Appendix 1. Tr. 13–14. The ALJ observed no physician reported findings that
suggest otherwise. Tr. 13. The ALJ specifically considered Listings 12.04 (Depressive,
bipolar and related disorders) and 12.06 (Anxiety and obsessive-compulsive
disorders). Tr. 13.




       1The  ALJ applied the five-step process used by the Social Security Administration
(“SSA”) to determine disability. Under the process, the SSA asks (1) whether the claimant is
engaged in substantial gainful activity, (2) whether he has a severe impairment or
combination of impairments, (3) whether the impairment or combination of impairments
meets or equals the severity of anything in the Listing of Impairments, 20 C.F.R. Part 404,
Subpart P, App’x 1, (4) whether he can perform any of his past relevant work given his
residual functional capacity (“RFC”), and (5) whether there are a significant number of jobs
in the national economy he can perform given his RFC, age, education, and work experience.
20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

                                             2
 Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 3 of 10 PageID 518




      For the residual functional capacity (“RFC”), 2 the ALJ found Hessler can
perform sedentary work as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a)
(“Sedentary work involves lifting no more than 10 pounds at a time and occasionally
lifting or carrying articles like docket files, ledgers, and small tools. Although a
sedentary job is defined as one which involves sitting, a certain amount of walking
and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are
met.”). Tr. 14. The ALJ found Hessler has additional limitations:

      In a normal 8-hour workday with normal breaks, the claimant can sit
      for a total of 6 hours, and he can stand and walk for a total of 2 hours
      each. The claimant can lift/carry up to 10 pounds occasionally, 5 pounds
      frequently; he can push/pull as much as he can lift and carry; and he is
      limited to only occasional use [sic] foot controls and hand controls. The
      claimant can occasionally climb ramps and stairs, but never climb
      ladders or scaffolds; he must avoid work around unprotected heights and
      moving mechanical parts; and no operating a motor vehicle. He is
      limited to simple tasks and simple work-related decisions; he is limited
      to only occasional interaction with co-workers and supervisors, but no
      interaction with the public; and time off-task would be up to 10 percent
      of a normal 8-hour workday.

Tr. 14–15.

      The ALJ found Hessler’s medically determinable impairments could
reasonably be expected to cause the alleged symptoms but his statements about the
intensity, persistence, and limiting effects of the symptoms were not entirely
consistent with the evidence “for the reasons explained in this decision.” Tr. 16.




      2A  claimant’s RFC is the most he can still do despite his limitations. 20 C.F.R.
§§ 404.1545(a)(1), 416.945(a)(1). In determining an RFC, an ALJ must consider all the
claimant’s medically determinable impairments. 20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2).

                                            3
  Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 4 of 10 PageID 519




       The ALJ found Hessler could not return to his past relevant work but could
perform jobs that exist in significant numbers in the national economy such as a call
out operator, a loader of semiconductor dyes, and an addresser. Tr. 21–22.

       The ALJ therefore found no disability. Tr. 22.

       Hessler retained counsel to represent him before the Appeals Council. Doc. 80.
Through counsel, he submitted nineteen pages of records from Heart of Florida
Health Center dated August 9, 2016, through March 21, 2017. Tr. 81–99. The Appeals
Council denied review and found “this evidence does not show a reasonable
probability that it would change the outcome of the decision.” Tr. 2.

       This case followed.

III.   Law and Analysis

A.     Hessler’s Ability to Balance and Asserted Need for a Cane

       Hessler argues the ALJ erred in failing to make findings about Hessler’s ability
to balance and need for a cane. Doc. 19 at 8–13. Within the argument, Hessler
contends the RFC finding he can stand or walk for two hours in an eight-hour
workday is not supported by substantial evidence. Doc. 19 at 12.

       A court’s review of an ALJ’s decision is limited to whether substantial evidence
supports the factual findings and whether the correct legal standards were applied.
42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).
Substantial evidence means “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019) (quoted authority omitted). The “threshold for such evidentiary sufficiency is
not high.” Id.

       An ALJ must consider all relevant record evidence. 20 C.F.R. §§ 404.1545(a)(3),
416.920(a)(3). But “there is no rigid requirement that the ALJ specifically refer to

                                           4
 Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 5 of 10 PageID 520




every piece of evidence in his decision, so long as the ALJ’s decision … is not a broad
rejection which is not enough to enable [the Court] to conclude that [the ALJ]
considered [the claimant’s] medical condition as a whole.” Dyer v. Barnhart, 395 F.3d
1206, 1211 (11th Cir. 2005) (internal quotation marks omitted).

      Contrary to Hessler’s contention, substantial evidence supports the RFC,
including an ability to stand or walk for two hours in an eight-hour workday. That
evidence is listed in the Commissioner’s brief, Doc. 22 at 6–8, and includes
conservative treatment without prescription medication, such as an instruction to eat
a “heart healthy” diet and exercise regularly, Tr. 17, 18, 385, 388; an absence of a
prescription for a cane, Tr. 17, 56, 291, 307, 330, 373; a reported ability to walk
without a cane, Tr. 16, 17, 70, 387; a reported ability to stand, sit, and walk without
pain, Tr. 17, 373; unremarkable results from a brain MRI in 2016, Tr. 17, 387, 388;
mostly unremarkable results from physical examinations in 2016, with notations
about an abnormal gait but normal range of motion, normal station with ability to
walk over rough or uneven surfaces, the ability to squat and rise from a squatted
position, normal reflexes, normal upper and lower extremity joints, no unusual gross
motor behaviors, five-out-of-five strength in all muscle groups, and no decreased
sensation, Tr. 17, 18, 375–77, 380; a reported ability to sit and stand for extended
periods without discomfort, Tr. 16, 17, 63–64, 70, 373; a reported ability to perform
activities of daily living that include personal care, laundry, shopping, and driving,
Tr. 16, 17, 68–70, 286, 289, 373; an observation from a consultative examiner in 2016
that the objective findings were inconsistent with complaints of loss of balance and
concentration, Tr. 17, 377; and opinions of state-agency medical consultants that
Hessler can perform light work with additional limitations, Tr. 20, 126–38.

      Hessler argues the ALJ erred in failing to make findings about his ability to
balance and need for a cane, contending he has been diagnosed with a progressive
degenerative neurological condition and has extreme balance problems. Doc. 19 at 8–
12. Contrary to Hessler’s argument, the ALJ committed no reversible error.


                                          5
 Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 6 of 10 PageID 521




      Among other severe impairments, the ALJ found Hessler has severe
impairments of neuropathy with ataxia and an abnormal gait. Tr. 13. In determining
the RFC, the ALJ considered the evidence as a whole and added limitations that
included working only sedentary jobs, not climbing a ladder or a scaffold, not working
at an unprotected height, not working around moving mechanical parts, and not
operating a motor vehicle. Tr. 14–15. The ALJ found Hessler can perform jobs that
include addresser, which involves sitting most of the time, walking or standing for
only brief periods of time, and no balancing. Tr. 22; see Dictionary of Occupational
Titles No. 209.587-010 (4th ed. rev. 1991). The ALJ considered Hessler’s statements,
including that he wobbles, sways, walks with a cane, cannot walk down a flight of
stairs, cannot walk across a room without grabbing something for balance, and his
coordination is worsening. Tr. 16, 51, 55. The ALJ found those statements are not
entirely consistent with the medical evidence and other evidence of record,
explaining: “Although he may experience some significant limitations resulting from
his impairments, he has not established that these symptoms/limitations are of such
intensity and frequency that he is unable to work. Thus, the limitations that do exist
are accommodated within the [RFC] assessment.” Tr. 20. Hessler does not challenge
that assessment of his statements. The ALJ observed Hessler had stated he uses a
cane, but the ALJ could not have found a cane was medically required because no
medical documentation established the need for one. See Social Security Ruling 96-
9p, 1996 WL 374185, at *7 (July 2, 1996) (“To find that a hand-held assistive device
is medically required, there must be medical documentation establishing the need for
a hand-held assistive device to aid in walking or standing, and describing the
circumstances for which it is needed.”).

      The Court does not read Hessler’s brief to argue the ALJ erred in failing to
explicitly consider whether he meets or equals Listing 11.17 (Neurodegenerative
disorders of the central nervous system, such as Huntington’s disease, Friedreich’s
ataxia, and spinocerebellar degeneration). See Doc. 19 at 12–13. To the extent he
makes the argument, he shows no error. An ALJ need not mechanically recite

                                           6
 Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 7 of 10 PageID 522




evidence and may implicitly find a claimant fails to meet a listing. Hutchinson v.
Bowen, 787 F.2d 1461, 1463 (11th Cir. 1986). The ALJ’s opinion makes clear he
implicitly found Hessler does not meet or equal Listing 11.17. See Tr. 13–20.
Substantial evidence supports that finding; i.e., that Hessler did not have the extreme
limitation or the marked limitation in physical functioning that Listing 11.17
requires. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 11.17 (requiring “[d]isorganization
of motor function in two extremities . . . , resulting in an extreme limitation . . . in the
ability to stand up from a seated position, balance while standing or walking, or use
the upper extremities” or a marked limitation in physical functioning and in
understanding, remembering, or applying information; or interacting with others; or
concentrating, persisting, or maintaining pace; or adapting or managing oneself); id.
at § 11.00D2(b) (explaining an extreme limitation requires a walker, two crutches, or
two canes); id. at § 11.00G2(a) (explaining claimant’s ability to “independently
initiate, sustain, and complete work-related physical activities” are considered in
determining whether a claimant has a marked limitation in physical functioning); see
also Tr. 134 (doctor’s finding Hessler did not meet a listing because “[t]here is no
objective evidence of any significant motor, sensory or neuro deficits; or listing level
criteria, or severe/profound functional loss, due to physical medical conditions”); Tr.
377 (Samer Choksi, M.D.’s observation Hessler can stand up from a seated position);
Tr. 16 (ALJ’s observation Hessler stated he often walks for exercise using his cane);
Tr. 373 (Hessler’s reports of daily activities).

       Reversal to reconsider Hessler’s ability to balance and need for a cane is
unwarranted.

B.     Appeals Council’s Action

       Hessler argues the Appeals Council erred in finding the evidence he provided
after the administrative hearing did not warrant remand for additional evaluation,
emphasizing he was unrepresented before the ALJ. Doc. 19 at 13–17. Hessler points



                                             7
 Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 8 of 10 PageID 523




to a record of a neurological consultation by Lance Kim, D.O., dated December 21,
2016. Tr. 90–91.

       With limited exceptions, a claimant may present new evidence at each stage of
the administrative process, including before the Appeals Council. Ingram v. Comm’r
of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007). The Appeals Council “must
consider new, material, and chronologically relevant evidence.” Id. Evidence is
material if a reasonable possibility the evidence would change the outcome exists.
Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987). Whether the Appeals Council
erred in declining to consider the evidence is a question of law subject to de novo
review. Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1321 (11th Cir.
2015). 3

       Hessler shows no error. At a minimum, the evidence is not material because
similar evidence is in the record the ALJ considered, including a follow-up
neurological consultation by Dr. Kim dated January 24, 2017, containing nearly the
same information as evidence but with additional impressions (“Suspected genetic
disorders such as Spinocerebellar Ataxia (SCA) or Friedreich’s Ataxia” and “NCS &
EMG revealed sensorimotor polyneuropathy of axonal type”) and an additional
observation, “Since last visit, he continues to experience significant difficulty with
ambulation because of sensory loss and perceived weakness in the lower extremities




       3Effective January 17, 2017, the SSA amended regulations to require a claimant
providing new evidence to establish good cause for failing to provide the evidence earlier.
Ensuring Program Uniformity at the Hearing and Appeals Council Levels of the
Administrative Review Process, 81 Fed. Reg. 90987-01, 90992, 90994, 2016 WL 7242991 (Dec.
16, 2016); 20 C.F.R. §§ 404.900, 404.970. Hessler requested review on November 4, 2018, Tr.
4, when the amendment was effective. The Appeals Council advised him he “must show good
cause for why you missed informing us about or submitting it earlier.” Tr. 2, 29. But the
Appeals Council did not address good cause. Tr. 2. Hessler argues that because the Appeals
Council did not address good cause, this Court should not require good cause. Doc. 19 at 14
n.10. Because affirmance is warranted regardless of a demonstration of good cause this Court
need not address whether good cause applies under the circumstances or whether Hessler
demonstrates good cause.

                                             8
 Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 9 of 10 PageID 524




and lately he has had slurred speech. On occasion there are muscular twitches.” Tr.
387–88.

      Hessler observes that, under “Neurological Examination,” the later record
before the ALJ only references without describing the previous record not before the
ALJ, and so the ALJ had not considered the neurological examination findings from
either visit. Doc. 19 at 15–16. The findings are:

      MENTAL STATUS: Remote memory recall is grossly intact. Speech is
      fluent without aphasia or dysarthria. Exhibits good insight into current
      illness. Normal affect. No significant dementia.

      CN: Fundoscopic exam unremarkable. Visual field full to confrontation.
      PERRL. EOM. No facial weakness, intact hearing, intact palate/gag
      reflex. Tongue was midline on protrusion.

      MOTOR: Strength seemed to be intact with [sic] without any focal
      weakness.

      DTR: Areflexia throughout. Plantar responses were flexor bilaterally.

      COORDINATION: No gross ataxia.

      SENSORY: Pinprick and cold temperature perception                 appear
      diminished in the bilateral median and stocking territory.

      GAIT: Antalgic gait. He looks down to floor to compensate and tends to
      throw outward his legs to walk.

Tr. 91. Hessler argues the absence of this evidence is material because the ALJ gave
“little weight” to Dr. Kim’s opinion that Hessler is “medically disabled from a
neurological standpoint” considering his “significant neurological defects and likely
further progression.” Doc. 19 at 15–16.

      Hessler’s argument is unpersuasive. Some of the missing information fails to
support Dr. Kim’s opinion, fails to support disability, and contradicts some of
Hessler’s assertions, and the remaining information was in other parts of the record
the ALJ considered, which included evidence about his reflexes, sensation in his legs,

                                           9
 Case 3:19-cv-00864-PDB Document 23 Filed 09/30/20 Page 10 of 10 PageID 525




his use of a cane, and his gait. See Tr. 17, 18, 63, 77, 135, 375, 388. The ALJ rejected
Dr. Kim’s opinion not because of the absence of supporting neurological findings but
because the opinion is “indistinct and conclusory,” Dr. Kim includes no work-related
restrictions, the phrase “medically disabled from a neurological standpoint” is “vague
and without practical application in a work setting,” and the opinion is on a
dispositive matter reserved to the Commissioner. Tr. 19–20. The missing evidence
does not support contrary reasoning.

        Remand to consider the additional evidence is unwarranted.

IV.     Conclusion

        The Court affirms the Commissioner’s decision denying Hessler’s claim for
benefits and directs the clerk to enter judgment for the Commissioner and close the
file.

        Ordered in Jacksonville, Florida, on September 30, 2020.




c:      Counsel of record




                                          10
